                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KELLY THIMIOS,                       ) Case No. 20-2250
                                     )
                          Plaintiff, ) Hon. Joan H. Lefkow
                                     )
v.                                   ) Hon. Maria Valdez
                                     )
NATIONAL CREDIT SYSTEMS, INC.        )
                       Defendant. )
                                     )
                                     )

                        AGREED STATUS REPORT – JUNE 22, 2020

       Pursuant to this Court’s April 28, 2020 (“Order”), Plaintiff, Kelly Thimios (“Plaintiff”) and

Defendant, National Credit Systems., Inc. (“NCS”), respectfully submit their Agreed Status Report

and respectfully state as follows:

  a.    John P. Carlin from Suburban Legal Group, PC is the Attorney of Record for Plaintiff

       Kelly Thimios (“Plaintiff”) and will try the case. Katrina Marie DeMarte from DeMarte

       Law, PLLC the attorneys of record for Defendant NCS, Inc.,. (“Defendant”). Katrina

       Marie DeMarte is lead counsel for Defendant.

 b.    The basis for federal jurisdiction is the Fair Debt Collection Practices Act (“FDCPA”).

  c.   Plaintiff is arguing that Defendant is misleading Plaintiff that a settlement offer will not

       be renewed if not paid by a certain date.

 d.    Whether the Defendant is misleading the Plaintiff in the settlement offer attached to the

       Complaint as to whether this is actually the only chance for the Plaintiff to accept this

       settlement being offered by the Defendant.

  e.   NCS denies that it violated any consumer protection statutes or any other laws. NCS

       denies that it caused Plaintiff any damages.

                                                   1
  f.    Plaintiff seeks Statutory Damages and Attorney Fees.



        (a) Progress of Discovery:

        None of the parties have served interrogatories, requests to admit, or requests to produce

upon each other. None of the parties have issued any subpoenas. This case has not been before

the Court for an initial status as of the date of this Report.

        (b) Status of Briefing on Unresolved Motions: N/A

        (c) Agreed Proposed Schedule for Next 45 Days:

              i.       Rule 26(a)(1) Disclosures: served on or before August 15, 2020.




        (d) Agreed Proposed Discovery and Dispositive Motion Scheduled: The Parties propose

            that the Court set the following discovery deadlines:

                i.        MIDP Disclosures: July 9, 2020

                ii.       Rule 26(a)(1) Disclosures: served on or before August 15, 2020;

                iii.      Deadline to join parties and amend pleadings: October 1, 2020;

                iv.       Discovery completion date: October 15, 2020; and

                v.        Dispositive motion deadline: November 15, 2020.

        (e) Requested Agreed Court Actions: At this time, the Parties cannot think of any action

            that this Court can take without a hearing, other than setting a discovery schedule.

        (f) Position on Magistrate: The parties do not consent to proceed with the Magistrate at

            this time.




                                                   2
       (g) Settlement talks: The parties agree to discuss settlement talks informally, and both

           parties are in agreement that this case is a good case for alternative dispute resolution

           should the parties not be able to resolve on their own within three months’ time.

 Respectfully submitted and agreed,                   Respectfully submitted and agreed,

 ROSEMARY KUNSTBECK                                   NATIONAL CREDIT SYSTEMS, INC.

 By:/s John P. Carlin                                 By:/s Katrina M. DeMarte
 John P. Carlin                                       Katrina Marie DeMarte
 Suburban Legal Group Ptshp.                          DeMarte Law, PLLC
 Partnership                                          39555 Orchard Hill Place
 1305 Remington Road                                  Suite 600; PMB 6338
 Suite C                                              Novi, MI 48357
 Schaumburg, IL 60173                                 (313) 509-7047
 (847) 843-8600                                       katrina@demartelaw.com
 jcarlin@suburbanlegalgroup.com                       Attorney for National Credit Systems, Inc.



                                 CERTIFICATE OF SERVICE

The undersigned counsel hereby certifies that this document was filed electronically this 22nd day
of June 2020. Notice of this filing will be sent to counsel of record at the email addresses registered
by them with the Court by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.

                                                        s/ John P. Carlin




                                                  3
